Reversed and Rendered and Memorandum Opinion filed June 25, 2009







Reversed
and Rendered and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00073-CV
____________
 
TEXAS DEPARTMENT OF PUBLIC SAFETY,
Appellant
 
V.
 
P.J.K., Appellee
 

 
On Appeal from the 278th District
Court
Walker County, Texas
Trial Court Cause No.
24279
 

 
M E M O R A N D U M   O P I N I O N
This is
a restricted appeal from an order of expunction signed June 23, 2008.  On June
12, 2009, the parties filed a joint motion to reverse the trial court=s order and render judgment in favor
of appellant.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the trial court=s expunction order signed June 23, 2008, is reversed, and we
render a take nothing judgment in favor of appellant.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.